Citation Nr: 0336778	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-14 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
veteran's death. 

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318 (West 2002). 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1953.  He died in February 1977, and was survived by 
his wife, the appellant.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an April 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.


FINDINGS OF FACT

1.  An unappealed February 1981 rating decision denied the 
appellant's claim for service connection for the cause of the 
veteran's death.

2.  The appellant has not submitted any evidence since the 
February 1981 rating decision which, by itself or in 
conjunction with the previously considered evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  A December 2000 Board decision denied the appellant's 
claim of entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.

4.  The appellant has not submitted any evidence since the 
December 2000 Board decision which, by itself or in 
conjunction with the previously considered evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The February 1981 rating decision which denied service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R             §§ 20.302, 
20.1103 (2003).

2.  Evidence presented since the February 1981 rating 
decision is not new and material, and the claim for service 
connection for the cause of the veteran's death has not been 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2003).  

3.  A December 2000 Board decision that denied entitlement to 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2003).

4.  The evidence received since the December 2000 Board 
decision is not new and material, and the claim of 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is not reopened.  38 U.S.C.A. 
§§ 5103, 5108, 7104(b) (West 2002); 38 C.F.R. §§ 20.1105, 
3.156, 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking to reopen her claim for service 
connection for the cause of the veteran's death as well as 
her claim for DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  In the interest of clarity, the Board 
will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of the 
Board's decision.

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate a claim.  Collectively, the rating decision on 
appeal in this case, the Statement of the Case issued in 
August 2002, and a December 2001 letter issued by the RO have 
notified the appellant of the evidence considered, the 
pertinent laws and regulations and the reasons her claims 
were not reopened.  In addition, the Statement of the Case 
specifically notified her of the substance of the VCAA, while 
the December 2001 letter notified her of the division of 
responsibilities between the VA and the appellant in 
obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002)

The RO's December 2001 letter to the appellant did not 
indicate the time limit for submitting evidence.  In any 
event, the Board notes that the appellant has continued to 
submit evidence, namely lay statements and a Written Brief 
Presentation, beyond the statutorily prescribed one-year 
period.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Quartuccio, supra.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  However, the 
VCAA appears to have left intact the requirement that a 
claimant present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of the claim.  38 U.S.C.A. § 5103A(f); 
see also Paralyzed Veterans of America, 345 F.3d 1334 (Fed. 
Cir. 2003) (holding that, in the absence of new and material 
evidence, VA is not required to provide assistance to a 
claimant in attempting to reopen a previously disallowed 
claim).  In any event, the appellant and her representative 
have not made the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide the issues on 
appeal.  Therefore, the record is complete and the case is 
ready for appellate review.  

II.  Service Connection 
for the Cause of the 
Veteran's Death

The law provides DIC benefits for a spouse of a veteran who 
dies from a service-connected disability.  See 38 U.S.C.A. 
§ 1310 (West 2002).  A service-connected disability is one 
which was incurred in or aggravated by active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a) 
(2003).  A principal cause of death is one which, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  See 38 C.F.R. § 3.312(b) (2003).  A contributory 
cause of death is one which contributed substantially or 
materially to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c) (2003).

The RO denied the appellant's claim for service connection 
for the cause of the veteran's death in a rating decision 
dated February 1981.  The RO noted that the veteran died in 
February 1977 as a result of pulmonary edema, 
gastrointestinal hemorrhage and cirrhosis of the liver.  At 
the time of death, his service-connected disabilities 
included derangement of the left knee with atrophy, rated as 
30 percent disabling, and weakness and atrophy of the left 
leg muscles, also rated as 30 percent disabling.  The RO thus 
concluded that the cause of the veteran's death was not 
related to his military service.  The appellant was notified 
of that decision in an October 1981 letter but made no 
attempt to seek appellate review within one year of 
notification.  Therefore, that decision is final and not 
subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In March 2001, the appellant attempted to reopen her claim 
for service connection for the cause of the veteran's death 
on the basis of new and material evidence.  Under VA law and 
regulation, if new and material evidence is presented or 
secured with respect to a final decision, the Secretary shall 
reopen and review the former disposition of that claim.  See 
38 U.S.C.A. § 5108.  When a claim to reopen is presented, a 
two-step analysis is performed.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence, as it applies to this case, is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

In this case, no additional evidence has been submitted in 
support of the appellant's claim for service connection for 
the cause of the veteran's death other than several written 
statements indicating that she disagreed with the RO's denial 
of her claim.  Her representative also submitted a Written 
Brief Presentation, dated August 2003, but set forth no 
specific argument concerning how the veteran's service-
connected disabilities caused or contributed to his death.  
Accordingly, the Board finds that these statements, which 
merely express disagreement with the RO's denial of the 
claim, are cumulative of the contentions considered by the RO 
at the time of the February 1981 rating decision.  In any 
event, the Court specifically stated in Routen that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  Routen 10 Vet. App at 186. 

As a whole, the evidence received since the February 1981 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is neither new nor material.  
Therefore, the appeal is denied.  The Board views its 
discussion as sufficient to inform the appellant of the 
elements necessary to reopen her claim.  See Graves v. Brown, 
8 Vet. App. 522, 524 (1996). 

II.  Entitlement to DIC 
Benefits Under the Provisions 
of 38 U.S.C.A. § 1318

The appellant is also seeking DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  Applicable law provides 
that the VA will pay DIC benefits to the surviving spouse of 
a deceased veteran who was in receipt of or entitled to 
receive compensation at the time of death for a service-
connected disability that was rated totally disabled if the 
disability was continuously rated disabling for a period of 
10 or more years or immediately preceding death.  38 U.S.C.A. 
§ 1318; 38 C.F.R. § 3.22.  

In December 2000, the Board denied the appellant's claim of 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  In that decision, the Board noted that 
the veteran's service-connected disabilities at the time of 
death included derangement of the left knee with atrophy, 
rated as 30 percent disabling, and weakness and atrophy of 
the left leg muscles, also rated as 30 percent disabling.  
His combined schedular disability evaluation was 50 percent.  
As a result, the Board made a finding of fact that the 
evidence did not show that the veteran was in receipt of, or 
would have been entitled to receive, compensation at the time 
of death for a service-connected disablement that was 
continuously rated totally disabling by a schedular or 
unemployability rating either from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death or for a period 
of 10 or more years immediately preceding death.  
Accordingly, the appeal was denied.

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.   However, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  

In March 2001, the appellant attempted to reopen her claim of 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 on the basis of new and material evidence.  
Since the December 2000 Board decision, however, no 
additional evidence has been submitted in an attempt to 
establish that the veteran was in receipt of or entitled to 
receive compensation at the time of death for a service-
connected disability that was rated totally disabling for the 
required period.  The only evidence submitted since the 
Board's December 2000 decision includes several lay 
statements by the appellant in which she expressed 
disagreement with the denial of her claim for DIC benefits 
under the provisions of 38 U.S.C.A. § 1318.  However, no 
medical evidence was submitted to show that the veteran was 
entitled to received a total disability rating at the time of 
his death due to his service-connected disabilities.  The 
Written Brief Presentation submitted by her representative 
also is not probative of the central issue in this case 
concerning whether the veteran was in receipt of or entitled 
to receive compensation at the time of death for a service-
connected disability that was rated totally disabling.  See 
Routen, supra.

Accordingly, the evidence received since the December 2000 
Board decision, when viewed either alone or in light of all 
of the evidence of record, is neither new nor material.  
Therefore, the appeal is denied.  The Board views its 
discussion as sufficient to inform the appellant of the 
elements necessary to reopen her claim.  See Graves, 8 Vet. 
App. at 524. 


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for the cause of the veteran's 
death, the appeal is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318, the appeal is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



